USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-2356                                   CRAIG J. MERCER,                                Plaintiff, Appellant,                                          v.                              SHERIFF CUMBERLAND COUNTY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Craig J. Mercer on brief pro se.            _______________            William R. Fisher, Ivy L. Frignoca and Monaghan, Leahy, Hochadel            _________________  _______________     _________________________        & Libby on brief for appellee.        _______                                 ____________________                                   October 14, 1997                                 ____________________                      Per Curiam.   Plaintiff-appellant Craig  J. Mercer,                      __________            an Ohio  prisoner, appeals pro  se from the dismissal  of his                                       ___  __            complaint under 42 U.S.C.   1983 alleging that the Sheriff of            Cumberland County (Maine) unlawfully detained Mercer and then            unlawfully  transferred him  to Ohio authorities,  without an            extradition  hearing,   to  face   final  parole   revocation            proceedings.   See  28 U.S.C.     1915(e)(2)(B),  1915A.   We                           ___            affirm.                      Contrary to Mercer's  suggestion, we  do not  think            that he stated  a claim for unlawful detention.   Pursuant to            Maine's Uniform Act for Out-of-State Parolee Supervision, the            sheriff  had the  authority  to  detain  Mercer  pending  the            preliminary parole revocation hearing in Maine, and, since it            appeared that  a retaking was  likely, for a  reasonable time            thereafter.  Me. Rev.  Stat. Ann. tit. 34-A,   9861.   We are            not  persuaded that the  length of  detention in  the instant            case was unreasonable.        The  Uniform  Act  for  Out-of-            State  Parolee Supervision  also permits  the  retaking of  a            parolee subject to  the Act without "formalities"  other than            "establishing the authority  of the officer and  the identity            of the person to be retaken."  Me. Rev. Stat. Ann. tit. 34-A,              9803.  Mercer makes  no argument that this Act incorporates            the  procedural  protections  afforded  by  Maine's  Criminal            Extradition Act, and the language of   9803 would suggest the            contrary.    Under  the  circumstances,  and  passing without                                         -2-            deciding  the question  whether  a  failure  to  comply  with            extradition  procedures creates  a cause  of  action under               1983, we find no error in the dismissal.                      Affirmed.                      ________                                         -3-